DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant's arguments have been fully considered but they are not found persuasive. 
With respect to the prior art, applicant continues to submit that To in view of Shastri fails to provide teachings of a monolayer of the biological agents attached to the polymeric material of the insulative sheath.  It is noted that the rejection relies on To for teaching the use of chemically linking via covalent bonds, and applying agents as moieties which would results in a monolayer being applied.  To fails to describe the structural elements of the lead internal – and is focused on the external layer.  Shastri was introduced as a secondary reference to obviate the claimed limitation – specifically the structural requirement of an insulative polymeric layer as an external layer.  The examiner maintains that it would have been obvious to incorporate the polymeric insulative layer as taught by Shastri, into the lead of To who discloses the use of chemically linking via covalent bonds, and applying agents as moieties which would results in a monolayer being applied to the external polymeric layer, as presented in the combined rejection of the references below. 
With respect to claim 8, applicant contends that the teachings of Shachar are directed to antibodies which do not meet the claimed limitation of “an antibody to an endothelial cell surface marker” but fails to provide any reasoning as to why it does not. The examiner respectfully disagrees and notes that the disclosure as filed fails to provide any details as to what the applicant classifies as an antibody to an endothelial cell surface marker.  Accordingly, the examiner is of the position that one of ordinary skill in the art would consider an anti-vascular endothelial growth factor (VEGF) monoclonal antibody to fall within the genus of endothelial cell surface markers.  Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over To et al. (US 2011/0086081; hereinafter “To”) in view of Shastri et al. (US 2006/0085063; hereinafter “Shastri”)
Regarding claims 1, 4, and 7, To discloses an implantable medical device including at least one implantable medical electrode suitable for placement in the left ventricle of the heart (e.g. ¶¶ 104 – “endocardial leads”), the at least one implantable medical electrode comprising an external blood contacting surface of the insulative outer sheath comprising an external coating of at least one biological agent that promotes endothelialization, the biological agent comprising comprising collagen or a polysaccharide or an antibody (e.g. ¶¶ 106, 53 – where collagen or polysaccharides are listed as an option, 116 – where antibody is listed as an option). To teaches the use of polymer based applications, the use of chemically linking biological agents via covalent bonds (e.g. ¶¶ 47, 55, etc.), and that these biological agents can be a moiety which would function as a single molecule/atom and applied as a monolayer (e.g. ¶¶ 104); however, the specific endocardial lead details are not set forth.  The examiner notes it is well known in the art that implantable leads incorporate some sort of insulative polymeric layer as the external layer.  For example, in the same field of endeavor, Shastri discloses the conventional method of covalent modification of polymeric surface to couple a monolayer of biological agents to polymeric materials of implantable devices including leads for implantable pulse generators, in order to avoid rejection of the implant and promote endothelialization (e.g. ¶¶ 93-95, 221-240, 263-265, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the invention, to covalently attach a monolayer of at least one biological agent to the 
Regarding claims 2, 5, 10, and 12-17, the prior art of To and Shastri as referenced above disclose and obviate at least one electrode as a stimulation pacing electrode for an implantable pulse generator delivering pacing therapy (e.g. ¶¶ 104, 139, etc.). 
Regarding claims 3, 6, and 11, the prior art of To indicates the application of guidewire leads which would necessarily employ sensing electrodes (e.g. ¶¶ 104).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over To, in view of Shastri, further in view of Shachar et al. (USP# 8,571,805).  To fails to expressly disclose a specific antibody to an endothelial cell surface marker.  In the same field of endeavor, Shachar teaches the advantages of the use of an electrode in combination with an antibody and endothelial cell surface markers for aiding in improving the efficacy of the therapy (e.g. Cols 3-4, ll 64-48; Cols 18-19, ll 30-55).  It would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to modify To to include a specifically targeted antibody or an antibody to an endothelial cell surface marker in order to yield the predictable results of providing a an enhanced applicator capable of improving therapy targeting for a particular condition.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over To, in view of Shastri and Shachar, further in view of Kutryk et al. (USP# 7,037,332).  To in view of Shastri and Shachar fails to expressly disclose a specific anti-CD34 antibody; however, .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over To, in view of Shastri, further in view of Richardson et al. (US 2006/0106442)  To in view of Shastri fails to expressly disclose an IMD comprising a leadless pacemaker.  In the same field of endeavor, Richardson discloses an implantable ventricular lead with an insulated polymeric layer, where the IMD further comprises a leadless pacemaker, in order to provide leadless electrical stimulus from a remote location (e.g. ¶¶ 162).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate a leadless pacemaker into the device as taught by To in view of Shastri in order to yield the predictable results of providing an effective and reliable stimulus regimen from a less invasive location the patient.

:
Ornberg et al. (US 2004/0110722; hereinafter “Ornberg”)

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792